The Court

affirmed the decree below awarding the dower; but reversed and annulled the order for the assignment of it, on the ground that it should have been for one-third of the lands and premises according to their condition and value at the time of the purchase of them by the appellant; because the respondents were not entitled, in the assignment of the dower, to any benefit from the improvements, or the enhanced value of the land, erected or produced at the cost and expense of the appellant subsequent to his purchase, of it.